Name: Council Decision 2013/182/CFSP of 22Ã April 2013 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya
 Type: Decision
 Subject Matter: international trade;  international affairs;  international security;  criminal law;  Africa
 Date Published: 2013-04-23

 23.4.2013 EN Official Journal of the European Union L 111/50 COUNCIL DECISION 2013/182/CFSP of 22 April 2013 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 28 February 2011, the Council adopted Decision 2011/137/CFSP (1). (2) In accordance with Article 12(2) of Decision 2011/137/CFSP, the Council has carried out a complete review of the list of persons and entities set out in Annexes II and IV to that Decision and has concluded that one person should no longer continue to be subject to the restrictive measures provided for in that Decision. (3) On 14 March 2013, the United Nations Security Council adopted Resolution 2095 (2013) which amends the arms embargo imposed by paragraph 9(a) of Resolution 1970 (2011) and further elaborated upon by in paragraph 13(a) of Resolution 2009 (2011). (4) Decision 2011/137/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/137/CFSP is hereby amended as follows: Article 2 shall be replaced by the following: Article 2 1. Article 1 shall not apply to: (a) the supply, sale or transfer of non-lethal military equipment or of equipment which might be used for internal repression, intended solely for humanitarian or protective use; (b) the provision of technical assistance, training or other assistance, including personnel, related to such equipment; (c) the provision of financial assistance related to such equipment. 2. Article 1 shall not apply to: (a) the supply, sale or transfer of arms and related materiel; (b) the provision of technical assistance, training or other assistance, including personnel, related to such equipment; (c) the provision of financial assistance related to such equipment, as approved in advance by the Committee established pursuant to paragraph 24 of UNSCR 1970 (2011) ( the Committee ). 3. Article 1 shall not apply to the supply, sale or transfer of protective clothing, including flak jackets and military helmets, temporarily exported to Libya by UN personnel, personnel of the Union or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only. 4. Article 1 shall not apply to the supply, sale or transfer of non-lethal military equipment intended solely for security or disarmament assistance to the Libyan government. 5. Article 1 shall not apply to the provision of technical assistance, training, financial and other assistance, intended solely for security or disarmament assistance to the Libyan government. 6. Article 1 shall not apply to: (a) the supply, sale or transfer of arms and related materiel, intended solely for security or disarmament assistance to the Libyan government; (b) the supply, sale or transfer of small arms, light weapons and related materiel, temporarily exported to Libya for the sole use of UN personnel, representatives of the media and humanitarian and development workers and associated personnel, notified to the Committee in advance and in the absence of a negative decision by the Committee within five working days of such a notification.. Article 2 Annexes II and IV to Decision 2011/137/CFSP shall be amended as set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Luxembourg, 22 April 2013. For the Council The President C. ASHTON (1) OJ L 58, 3.3.2011, p. 53. ANNEX The entry for the person below shall be deleted from the lists set out in Annexes II and IV to Decision 2011/137/CFSP: ASHKAL, Al-Barrani